—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered July 5, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
As the result of an automobile accident in which one of his friends was killed and another seriously injured, defendant pleaded guilty to vehicular manslaughter in the first degree and vehicular manslaughter in the second degree. He was sentenced to 60 days in jail, five years’ probation and 240 hours of community service, and was required to enroll in an approved alcohol treatment program. After serving his jail term, defendant violated a condition of his probation by consuming alcoholic beverages. He pleaded guilty to this charge after which his probation was revoked and he was sentenced to a term of 21/3 to 7 years in prison. Defendant maintains that the sentence is harsh and excessive. We disagree. Defendant admitted violating a significant term of his probation, which was that he not consume alcoholic beverages. Given this admission, the nature of the underlying crimes and the fact that the *929sentence imposed was in accordance with the plea agreement, there is no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.